■ The Supreme Court reversed the judgment of the Common Fleas on July 3rd, 1872, in the following opinion, per,
Agnew J.
We are all of opinion the Court below erred in admitting the deed of December 15th, 1841, from the administratrix of Ashbel Cram, deceased, to Augustus Perley and others, as evi-•donee of title, without the authority being shown under which the administratrix' acted. The offer to follow it up with evi. dence of the payment of the taxes and possession of the Ward survey, did not mend the matter, for ¡the land was woodland and uncultivated, and no evidence was given of possession of the land embraced in the interference. . The purpose was not to show color of title merely, in order to give effect to the •statute of limitations. Such a deed, defining boundary, followed by actual possession under it and payment of taxes, may ibe used as color of title to' extend the posséssion presumptively to the boundaries in the deed ; but title to unoccupied’ "woodland cannot' be made under the statute of limitation by the payment of taxes alone. Sorber v. Willing, 10 Watts, 141; Murphy vs. Springer, 1 Grant, 73; Groff vs. Weakland, 10 Casey, 304.
• .. It is said in the counter-statement that the error was immaterial, as the plaintiff below made out his title, without the deed objected to.' But we do not discover this in the paper *88books submitted. The defendant in error ought to hav.e explained this to us. The defectiveness of paper books, and the difficulty of understanding them sometimes without the benefit of oral explanations, are some of the reasons why we are unwilling to receive cases upon submission. As ive are able to-gather this case from the record presented to us, we can discover nothing to cure the eri'or of the Court below in receiving this deexl for title.
Another error complained of is the amendment of the verdief of the jury without anything appearing in the record to amend it by. This was clearly an error as the law had beem but the amendment was allowed under an act of Assembly of the last session, evidently procured to reach this case. Such laws are of doubtful propriety, and this one raises a very difficult and delicate question of constitutionality. The amended verdict under this law is in truth, the mere act of the Courts finding what in their judgment was the intended verdict of the jury. The writ which the verdict would otherwise follow differs essentially from the amended description filed after the verdict, and to which the latter was made to conform by the Court upon a subsequent hearing. As the judgment must be reversed for the error already stated, it is unneessary- to pass-upon this question ; but without giving an opinion upon the validity of the act, we may say this is a dangerous exercise of power, and may lead to unwarranted interference with the verdicts of juries.
Judgment reversed and a venire facias de nova awarded.